Mr. Justice Thomas delivered the opinion of the court: This claim of $277.78 is for materials and labor furnished for improvements at Fort Massac State Park on the request of the custodian of the Park, and the State Supervising Architect. Claimant presented his statement for the amount due him to the Department of Public Works and Buildings, but it was received too late for payment, as the appropriation had then lapsed. The custodian of Fort Massac State Park and the State Supervising Architect admit the claim is just and unpaid. There being no dispute as to this claim, it is ordered by the court that an award be allowed in favor of claimant in the sum of $277.78.